DETAILED ACTION
This office action is in response to the RCE filed on 09/28/2021.
Claims 1, 3-11, and 13-20 are pending in the application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2021 has been entered.
 
Election/Restrictions
Claims 1 and 11 are allowable. The restriction requirement as set forth in the Office action mailed on 06/22/2017 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 5-10 and 15-20 is withdrawn.  Claims 5-10 and 15-20 are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Allowable Subject Matter
Claims 1, 3-11, and 13-20 are allowed. The claims recite the following subject matter which, in combination with the rest of the claimed invention, is not taught by the closest prior art: “determine that a type of a second variable-latency instruction is the same as a type of the first variable-latency instruction; determine a second latency prediction value of the second variable-latency instruction based on the state machine; issue at least one dependent instruction based on the first latency prediction value and the second latency prediction value, wherein the at least one dependent instruction is dependent on a first result of the first variable-latency instruction and a second result of the second variable-latency instruction; execute the at least one pipeline to serve the first variable-latency instruction; determine an execution time of the first variable-latency instruction; determine an amount of error between the execution time of the first variable- latency instruction and the first latency prediction value; generate the first result of the first variable-latency instruction”. The claims are therefore allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Corey Faherty whose telephone number is (571)270-1319. The examiner can normally be reached weekdays between 7:30 and 4:00 ET, with every other Friday off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COREY S FAHERTY/Primary Examiner, Art Unit 2183